Title: [Diary entry: 9 May 1786]
From: Washington, George
To: 

Tuesday 9th. Thermometer at 60 in the Morng.—66 at Noon and 64 at Night. Clear & warm, with but little Wind and that did not spring up till about 11 Oclock—first from the No. Et.—shifting afterwards to So. Et. Rid to all my Plantations between Breakfast and dinner. Found the Flax in the Neck had come up, and full thick; and that the grass Seeds (rather Millet) obtnd. from Colo. Cary had come up; but none of the Saintfoin Burnet, or rib grass appeared to be springing. Finished planting, with the Barrel plow, the early Corn in the furthest cut in the field for experiments, in the Neck and not having enough to compleat another cut in the same field I ordered all the remaining part of it to be drilled with common corn. Accordingly, about Noon, the intermediate rows in the Middle cut which had been left for the early Corn were begun to be planted with the other. At this plantation also the People had begun to break up the Intervals, in the most grassy places between the listed ground—but I set a plough to crossing in order to plant Corn in the common way in the field intended for this purpose. At Dogue run, the hands there were also hoeing up the intervals between the Corn rows. The ground, by the heavy rains which fell about 14 days ago, dry weather, and baking Winds since, had got immensely hard; so as that Seeds which were not already up, could not force through it; and those which had come up previously could not grow. Captn. Whaley went away before breakfast. Mr. George Digges, and Miss Digges, came to dinner & returned in the Evening—at which time my Brother John came in from Berkeley.